Name: 76/570/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 20 January 1976 on the opening of tariff preferences for products within the province of that Community originating in the overseas countries and territories associated with the Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1976-07-01

 Avis juridique important|41976D057076/570/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 20 January 1976 on the opening of tariff preferences for products within the province of that Community originating in the overseas countries and territories associated with the Community Official Journal L 176 , 01/07/1976 P. 0099 - 0100+++++( 1 ) SEE PAGE 8 OF THIS OFFICIAL JOURNAL . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 20 JANUARY 1976 ON THE OPENING OF TARIFF PREFERENCES FOR PRODUCTS WITHIN THE PROVINCE OF THAT COMMUNITY ORIGINATING IN THE OVERSEAS COUNTRIES AND TERRITORIES ASSOCIATED WITH THE COMMUNITY ( 76/570/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , WHEREAS THE MEMBER STATES HAVE CONCLUDED AMONG THEMSELVES THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY ; WHEREAS TITLE I OF COUNCIL DECISION 76/568/EEC OF 29 JUNE 1976 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ) , DOES NOT APPLY TO PRODUCTS WITHIN THE PROVINCE OF THE EUROPEAN COAL AND STEEL COMMUNITY ; WHEREAS , HOWEVER , TRADE IN SUCH PRODUCTS BETWEEN THE MEMBER STATES AND THE COUNTRIES AND TERRITORIES SHOULD BE MAINTAINED AND INTENSIFIED ; IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 THE DUTIES APPLICABLE IN THE COMMUNITY TO IMPORTS OF PRODUCTS WITHIN THE PROVINCE OF THE EUROPEAN COAL AND STEEL COMMUNITY ORIGINATING IN THE COUNTRIES AND TERRITORIES LISTED IN ANNEX I TO DECISION 76/568/EEC , THE CHARGES HAVING AN EFFECT EQUIVALENT TO SUCH DUTIES AND THE COLLECTION OF SUCH DUTIES AND CHARGES SHALL BE SUSPENDED ; HOWEVER , THE TREATMENT APPLIED TO THESE PRODUCTS SHALL NOT BE MORE FAVOURABLE THAN THAT APPLIED BY THE MEMBER STATES AMONG THEMSELVES . FOR THE PURPOSES OF THE FIRST PARAGRAPH , NO ACCOUNT SHALL BE TAKEN OF RESIDUAL CUSTOMS DUTIES AND CHARGES HAVING EQUIVALENT EFFECT RESULTING FROM THE APPLICATION OF ARTICLES 32 , 36 AND 59 OF THE ACT OF ACCESSION . ARTICLE 2 THE PRODUCTS REFERRED TO ABOVE ORIGINATING IN THE MEMBER STATES SHALL BE ADMITTED FOR IMPORT INTO THE COUNTRIES AND TERRITORIES ON CONDITIONS SIMILAR TO THOSE LAID DOWN IN CHAPTER 1 OF TITLE I OF DECISION 76/568/EEC . ARTICLE 3 CONSULTATIONS SHALL TAKE PLACE BETWEEN THE MEMBER STATES CONCERNED IN ALL CASES WHERE , IN THE OPINION OF ONE OF THEM , THE IMPLEMENTATION OF THE ABOVE PROVISIONS CALLS FOR SUCH CONSULTATIONS . ARTICLE 4 THE PROVISIONS LAYING DOWN THE RULES OF ORIGIN FOR THE APPLICATION OF DECISION 76/568/EEC SHALL ALSO APPLY TO THIS DECISION . ARTICLE 5 THE MEMBER STATES SHALL DECIDE BY MUTUAL AGREEMENT ON ANY SAFEGUARD MEASURES SUGGESTED BY ONE OR MORE MEMBER STATES OR THE COMMISSION . ARTICLE 6 THIS DECISION SHALL APPLY UNTIL 1 MARCH 1980 . ARTICLE 7 MEMBER STATES SHALL TAKE ALL THE NECESSARY MEASURES TO IMPLEMENT THIS DECISION . ARTICLE 8 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES AT THE SAME TIME AS THE COUNCIL DECISION ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES TO THE EUROPEAN ECONOMIC COMMUNITY . IT SHALL ENTER INTO FORCE AT THE SAME TIME AS THE DECISION REFERRED TO IN THE FIRST PARAGRAPH . DONE AT BRUSSELS , 20 JANUARY 1976 . THE PRESIDENT G . THORN